
	
		I
		112th CONGRESS
		1st Session
		H. R. 2718
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Kind (for
			 himself, Mr. Neal,
			 Mr. Bachus, and
			 Ms. Sewell) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend and
		  expand tax relief for national disasters.
	
	
		1.Short titleThis Act may be cited as the
			 Disaster Tax Act of
			 2011.
		2.Losses
			 attributable to federally declared disasters
			(a)Waiver of
			 adjusted gross income limitation; increase in standard deduction by disaster
			 casualty loss
				(1)In
			 generalSubclause (I) of section 165(h)(3)(B)(i) of the Internal
			 Revenue Code of 1986 is amended by striking before January 1,
			 2010 and inserting after December 31, 2010.
				(2)Effective
			 dateThe amendment made by this subsection shall apply to
			 disasters declared in taxable years beginning after December 31, 2010.
				(b)Increase in
			 limitation on individual loss per casualty
				(1)In
			 generalParagraph (1) of section 165(h) of the Internal Revenue
			 Code of 1986 is amended by striking ($100 for taxable years beginning
			 after December 31, 2009).
				(2)Effective
			 dateThe amendment made by this subsection shall apply to taxable
			 years beginning after December 31, 2010.
				(c)Technical
			 amendmentClause (i) of section 165(h)(3)(C) of the Internal
			 Revenue Code of 1986 is amended by inserting major after
			 means any.
			3.Expensing of
			 qualified disaster expenses
			(a)In
			 generalSubparagraph (A) of section 198A(b)(2) of the Internal
			 Revenue Code of 1986 is amended by striking before January 1,
			 2010 and inserting after December 31, 2010.
			(b)Effective
			 dateThe amendment made by this section shall apply to amounts
			 paid or incurred after December 31, 2010, in connection with disasters declared
			 after such date.
			4.Net operating
			 losses attributable to federally declared disasters
			(a)In
			 generalSubclause (I) of section 172(j)(1)(A)(i) of the Internal
			 Revenue Code of 1986 is amended by striking before January 1,
			 2010 and inserting after December 31, 2010.
			(b)Elimination of
			 exclusionSection 172(j) of the Internal Revenue Code of 1986 is
			 amended by striking paragraph (4).
			(c)Effective
			 dateThe amendments made by this section shall apply to losses
			 arising in taxable years beginning after December 31, 2010, in connection with
			 disasters declared after such date.
			5.Waiver of certain
			 mortgage revenue bond requirements following federally declared
			 disasters
			(a)In
			 generalSubparagraphs (A)(i) and (B)(i) of section 143(k)(12) of
			 the Internal Revenue Code of 1986, as added by the Tax Extenders and
			 Alternative Minimum Tax Relief Act of 2008, are each amended by striking
			 before January 1, 2010 and inserting after December 31,
			 2010.
			(b)Effective
			 dateThe amendments made by this section shall apply to disasters
			 occurring after December 31, 2010.
			6.Increased
			 expensing for qualified disaster assistance property
			(a)In
			 generalParagraph (2) of section 179(e) of the Internal Revenue
			 Code of 1986 is amended by inserting , except that after December
			 31, 2010 shall be substituted for before January 1, 2010
			 in subparagraph (A)(ii)(I) thereof after as defined in section
			 168(n)(2).
			(b)Elimination of
			 exclusionSection 168(n)(2)(B) of the Internal Revenue Code of
			 1986 is amended by inserting and at the end of clause (i), by
			 striking , and at the end of clause (ii) and inserting a period,
			 and by striking clause (iii).
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2010, with respect to disasters declared
			 after such date.
			7.Increased
			 limitation on charitable contributions for disaster relief
			(a)IndividualsParagraph (1) of section 170(b) of the
			 Internal Revenue Code of 1986 is amended by redesignating subparagraphs (F) and
			 (G) as subparagraphs (G) and (H), respectively, and by inserting after
			 subparagraph (E) the following new subparagraph:
				
					(F)Qualified
				disaster contributions
						(i)In
				generalAny qualified
				disaster contribution shall be allowed to the extent that the aggregate of such
				contributions does not exceed the excess of 80 percent of the taxpayer's
				contribution base over the amount of all other charitable contributions
				allowable under this paragraph.
						(ii)CarryoverIf
				the aggregate amount of contributions described in clause (i) exceeds the
				limitation under clause (i), such excess shall be treated (in a manner
				consistent with the rules of subsection (d)(1)) as a charitable contribution to
				which clause (i) applies in each of the 5 succeeding years in order of
				time.
						(iii)Coordination
				with other subparagraphsFor purposes of applying this subsection
				and subsection (d)(1), contributions described in clause (i) shall not be
				treated as described in subparagraphs (A) and such subparagraph shall be
				applied without regard to such contributions.
						(iv)Qualified
				disaster contributionsFor
				purposes of this subparagraph, the term qualified disaster
				contribution means any charitable contribution if—
							(I)such contribution is made after the date of
				the enactment of this paragraph,
							(II)such contribution is made in cash to an
				organization described in subparagraph (A) (other than an organization
				described in section 509(a)(3)), and
							(III)such
				contribution is for relief efforts related to a federally declared disaster (as
				defined in section 165(h)(3)(C)(i)).
							Such term
				shall not include a contribution if the contribution is for establishment of a
				new, or maintenance in an existing, donor advised fund (as defined in section
				4966(d)(2)).(v)Substantiation
				requirementThis paragraph
				shall not apply to any qualified disaster contribution unless the taxpayer
				obtains from such organization to which the contribution was made a
				contemporaneous written acknowledgment (within the meaning of subsection
				(f)(8)) that such contribution was used (or is to be used) for a purpose
				described in clause
				(iv)(III).
						.
			(b)Corporations
				(1)In
			 generalParagraph (2) of section 170(b) of the Internal Revenue
			 Code of 1986 is amended by redesignating subparagraph (C) as subparagraph (D)
			 and by inserting after subparagraph (B) the following new subparagraph:
					
						(C)Qualified
				disaster contributions
							(i)In
				generalAny qualified disaster contribution shall be allowed to
				the extent that the aggregate of such contributions does not exceed the excess
				of 20 percent of the taxpayer's taxable income over the amount of charitable
				contributions allowed under subparagraph (A).
							(ii)CarryoverIf
				the aggregate amount of contributions described in clause (i) exceeds the
				limitation under clause (i), such excess shall be treated (in a manner
				consistent with the rules of subsection (d)(1)) as a charitable contribution to
				which clause (i) applies in each of the 5 succeeding years in order of
				time.
							(iii)Qualified
				disaster contributionThe term qualified disaster
				contribution has the meaning given such term under paragraph
				(2)(F)(iv).
							(iv)Substantiation
				requirementThis paragraph
				shall not apply to any qualified disaster contribution unless the taxpayer
				obtains from such organization to which the contribution was made a
				contemporaneous written acknowledgment (within the meaning of subsection
				(f)(8)) that such contribution was used (or is to be used) for a purpose
				described in paragraph
				(1)(F)(iv)(III).
							.
				(2)Conforming
			 amendments
					(A)Subparagraph (A)
			 of section 170(b)(2) of such Code is amended by striking subparagraph
			 (B) applies and inserting subparagraphs (B) and (C)
			 apply.
					(B)Subparagraph (B)
			 of section 170(b)(2) of such Code is amended by striking subparagraph
			 (A) and inserting subparagraphs (A) and (C).
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			8.Increase in new
			 markets tax credit for investments in community development entities serving
			 disaster areas
			(a)In
			 generalSubsection (f) of section 45D of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(4)Increased
				special allocation for community development entities serving federal disaster
				areas
						(A)In
				generalIn the case of any calendar year which begins after 2010,
				the limitation under paragraph (1) shall be increased by an amount equal to
				$250,000,000, to be allocated among qualified community development entities to
				make qualified low-income community investments within a federally declared
				disaster area.
						(B)Allocation of
				increaseThe amount of the increase in limitation under
				subparagraph (A) shall be allocated by the Secretary under paragraph (2) to
				qualified community development entities and shall give priority to such
				entities with a record of having successfully provided capital or technical
				assistance to businesses or communities within the federally declared disaster
				area or areas for which the allocation is requested.
						(C)Denial of
				carryforwardParagraph (3) shall not apply with respect to the
				amount of any increase under subparagraph (A).
						(D)Federally
				declared disaster areaFor purposes of this paragraph, the term
				Federally declared disaster area means an area determined to
				warrant assistance under the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act pursuant to a federally declared disaster (as defined in section
				165(h)(3)(C)).
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to calendar
			 years beginning after 2010.
			
